DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 are pending. Claims 1, 7 and 14 are currently amended.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 “Applicant has amended claim 1 to show that the claimed method directly involves an electronic communication system. This amendment clearly shows that claim 1 directly involves hardware because the claimed method is being carried out on a hardware-based electronic communication system… Accordingly, at least claims 1-6, which were allegedly independent of any hardware, have been amended to include hardware,” the examiner respectfully disagrees for the following reasons below: 
The claim recite an electronic communication system, however, the body of the claim does not disclose any hardware element within the claim. Applicant refers to specific parts of the specification; however, no specific hardware element is recited within the body of the claim. 
Applicant argues on pages 8-10 “With regard to claims 7-21, the Examiner alleged that the claims are directed to an abstract idea of providing disembodied logic which is "software per 
The examiner would like to point out that claims 7-21 were not rejected under 35 U.S.C. §101 for being directed to an abstract idea. Claims 14-21 were rejected under 35 U.S.C. §101 because the claims are directed to a “transmission logic” which is directed to software per se. The specification does not explicitly provide any description of what the logic describe (i.e. specification paragraphs 0011, 0070 & 0073 and Figures 2B & 3A). Products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations is not statutory. The claims do not fall within one of the four statues [process, machine, manufacturer or composition of matter] (i.e. eMPEP 2104 and 2106.06) and therefore the claims are not statutory. 
Applicant argues on pages 10-11 “The Follis reference fails to show or suggest “a communication system for protecting the identities of an electronic list of plurality of authorized signatories. Therefore, the Follis reference does not enable sharing and signing of an electronic document in a “secure” fashion. In fact, Follis never mention the feature of protecting the identities of an electronic list of a plurality of authorized signatories
Follis discloses an electronic signature service that stores organization data [electronic list of plurality of authorized signatories] that can be inaccessible to one or more signatories and used to prevent unauthorized signatures (Follis, Figures 1 & 2, column 7, lines 55-60 and column 8, lines 57-60) which is equivalent to the argued limitation. 
Applicant argues on page 11, “Follis does not show or suggest the claimed, receiving a flagged electronic document together with, “a request for signature by an unidentified one or a group of authorized signatories.” Rather, Follis discusses receiving a request for a non-authorized signatory. Accordingly, the claimed receiving is neither shown nor suggested by Follis,” the Examiner respectfully disagrees for the following reasons below: 
Follis discloses the electronic signature service receiving an electronic document for electronic signing from a sender and an organization identifier to receive organization data, associated with the identifier, used to determine signatories authorized to execute the document (Follis, column 8, lines 11-35 and column 13, line 13 – column 14, line 15) which is equivalent to “receiving a flagged electronic document together with, “a request for signature by an unidentified one or a group of authorized signatories”.
Applicant argues on pages 12-13, “Follis does not show or suggest the claims determining the availability if the authorized signatory… Nothing in Follis shows or suggest the claimed elements,” the examiner respectfully disagrees for the following reasons below: 
Follis was not relied upon to teach the argued limitations, however, the Examiner relied upon Saxena to teach the argued limitation. Saxena discloses an electronic signature system processing unsigned document based on delegation rules to determine the 
Applicant argues on pages 14-15 “In short, both Follis and Saxena are trying to fix an old system - i.e., a system in which an intended signatory is presented and then rejected for some reason. The inventive subject matter, on the other hand, recites a newly-conceived system for requesting signatures on documents absent an intended signatory. Thus, the Saxena reference fails to remedy the deficiencies of Follis…,” the examiner has shown above how the art on record teaches the argued limitation and therefore, the arguments are considered moot. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8, 10-13, 14-15, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 10 of U.S. Patent No. 10,992,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 7 is anticipated by patent claim 1. Claims 7 & 10-11 and 14 & 17-18 of the instant application are mapped to claims 1 & 6 of the patent. Claims 8 & 15 of the instant application are mapped to claims 2 & 7 of the patent. Claims 12 & .
Instant Application No. 16/400,281
US Patent No. 10,992,479
7. A method for using an electronic communications system to receive and route an incomplete request for electronic signature on an electronic document by an authorized signatory, the request being independent of an identified signatory, the request being generated by a second entity, the method comprising:
1. A method for receiving and routing an agnostic request for electronic signature on an electronic document by an unidentified authorized signatory, the method comprising:
receiving the electronic document along a first electronic pathway; determining that the electronic document is independent of the identified signatory; selecting the authorized signatory, from among a plurality of authorized signatories, for transmission thereto of the electronic document for electronic signature by the selected authorized signatory, at least some of said plurality being unknown to a generator of said request, said communication system comprising the first electronic pathway and a second electronic pathway, the transmission occurring along a first transmission pathway in said communication system, said electronic communication system for communicating between a first entity and the second entity;
selecting, using a routing protocol, an authorized signatory, from among a plurality of authorized signatories, for transmission thereto of the electronic document for electronic signature by the selected authorized signatory, the routing protocol forming a part of a communication system located at a first entity, said communication system being in line with a communication platform, said communication system comprising a first electronic pathway associated with a first level of entitlement and a second electronic pathway associated with a second level of entitlement, said communication platform for communicating between the first entity and a second entity, wherein the second entity is associated with generation of the agnostic request; wherein the routing protocol is configured to: receive the electronic document along the first electronic pathway;
accessing a list of the plurality of authorized signatories; 
access a list of the plurality of authorized signatories from a database associated with the first entity, the database access restricted based on predetermined levels of entitlement and protected with private key encryption;
determining the availability of the authorized signatory from among an electronic list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol;
determine availability of an authorized signatory from the list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol, the protocol comprising a ranking of authorized signatories defined by one or more predetermined metrics, the predetermined metrics comprising a level of availability of the authorized signatories;
when the authorized signatory is determined to be available, selecting the authorized signatory; 
when the authorized signatory is determined to be available, select the authorized signatory from the list of the plurality of authorized signatories;
transmitting the electronic document to the authorized signatory for affixing the electronic signature to the electronic document;
transmit the electronic document to the authorized signatory for affixing the electronic signature to the electronic document;
and upon notification of the affixing of the electronic signature to the electronic document, transmitting, along the second electronic pathway, the electronically signed electronic document to the second entity.
and upon notification of the affixing of the electronic signature to the electronic document, transmit, along the second electronic pathway, the electronically signed electronic document to the second entity.


Claims 7-8, 10-13, 14-15, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 & 7 of copending Application No. 17/207,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 7 is anticipated by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application No. 16/400,281
Co-Pending Application No. 17/207,921
7. A method for using an electronic communications system to receive and route an incomplete request for electronic signature on an electronic document by an authorized signatory, the request being independent of an identified signatory, the request being generated by a second entity, the method comprising:
1. A system for routing an electronic document to an unidentified authorized signatory, the system comprising a communication system located at a first entity, said communication system being in line with a communication platform, said communication system comprising a first electronic pathway associated with a first level of entitlement and a second electronic pathway associated with a second level of entitlement, said communication platform for communicating between the first entity and a second entity, said communication system comprising a routing protocol configured to:
receiving the electronic document along a first electronic pathway; determining that the electronic document is independent of the identified signatory; selecting the authorized signatory, from among a plurality of authorized signatories, for transmission thereto of the electronic document for electronic signature by the selected authorized signatory, at least some of said plurality being unknown to a generator of said request, said communication system comprising the first electronic pathway and a second electronic pathway, the transmission occurring along a first transmission pathway in said communication system, said electronic communication system for communicating between a first entity and the second entity;
receive, from along the first electronic pathway, the electronic document together with a request for signature;

 
accessing a list of the plurality of authorized signatories; 
access a list of the plurality of authorized signatories in a restricted database maintained by the first entity; 
determining the availability of the authorized signatory from among an electronic list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol;
determine availability of an authorized signatory from the list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol, the protocol comprising a ranking of authorized signatories defined by one or more predetermined metrics, the predetermined metrics comprising a level of availability of the authorized signatories;
when the authorized signatory is determined to be available, selecting the authorized signatory; 
when the authorized signatory is determined to be available, select the authorized signatory from the list of the plurality of authorized signatories;
transmitting the electronic document to the authorized signatory for affixing the electronic signature to the electronic document;
transmit the electronic document to the authorized signatory for affixing the electronic signature to the electronic document via the first electronic communication pathway;
and upon notification of the affixing of the electronic signature to the electronic document, transmitting, along the second electronic pathway, the electronically signed electronic document to the second entity.
and upon notification of the affixing of the electronic signature to the electronic document, transmit the electronically signed electronic document to the second entity via the second electronic communication pathway.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not include at least one hardware element within the body of the claims. Thus, the claims are directed to non-statutory subject matter.
Claims 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because the claims recite “transmission logic” which is directed to software per se. The specification does not explicitly provide any description of what the logic describe (i.e. specification paragraphs 0011, 0070 & 0073 and Figures 2B & 3A). Products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations is not statutory. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Follis (US Patent No. 9,692,601) in view of Saxena et al. (US Pub No. 2017/0083867).
Regarding independent claim 1, Follis teaches an electronic communication system for protecting the identities listed on an electronic  list of a plurality of authorized signatories, said communication system for enabling sharing and signing of an electronic document in a secure fashion, the communication system for transmission of an electronic document for electronic signature by at least one selected authorized signatory chosen from among the plurality of authorized signatories, the communication system including a transmission flag module located at a first entity, said communication system being in line with a communication platform, said communication system comprising a first electronic pathway and a second electronic pathway, said communication platform for communicating between the first entity and a second entity; Follis, Abstract Figure 1 & 2 and column 7, lines 55-60, column 11, lines 14-28 & column 12, lines 5-36; electronic signature service for automatically preventing unauthorized signatories from executing an electronic document), said electronic communications system configured to: flag the electronic document as requiring an authorized electronic signatory (Follis, column 8, lines 11-35 and column 13, lines 15-26; electronic document for signing), receive, from along the first electronic pathway, the flagged electronic document together with a request for signature by an unidentified one of a group of authorized signatories (Follis, column 8, lines 11-35 and column 13, lines 15-26; receive electronic document from sender via any suitable communication 107); access the electronic list of the plurality of authorized signatories (Follis, column 8, line 57- column 9, line 7, column 13, lines 30-35 and column 19, lines 37-45; obtain organization data to identify multiple authorized signatories); select the authorized signatory from among the electronic list of plurality of authorized signatories (Follis, column 13, lines 30-35, column 14, lines 4-21, column 19, lines 37-45 and column 21, lines 7-16; identify authorized signatory); a predetermined protocol (Follis, column 8, lines 57-column 9, line 6; organization data); transmit the electronic document to the authorized signatory for affixing the electronic signature to the electronic document (Follis, column 12, lines 5-36; notify signatory the electronic document is available for signature). 
Follis does not explicitly teach flagging the electronic document as originating from a system that is independent from and unaware of the identities of at least a portion of the plurality of authorized signatories; determine the availability of the authorized signatory from among electronic list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol; when the authorized signatory is determined to be 
Saxena teaches flagging the electronic document as originating from a system that is independent from and unaware of the identities of at least a portion of the plurality of authorized signatories (Saxena, page 4, paragraph 0022; unknown to the document originator the intended signatory is unavailable and delegate is set to sign document on behalf of the intended signatory); determine the availability of the authorized signatory from among electronic list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol (Saxena, page 9, paragraphs 0053-0055 and page 10, paragraph 00057-0059; intended user available or unavailable; delegation rule); when the authorized signatory is determined to be available, select the authorized signatory from among the list of plurality of authorized signatories (Saxena, page 9, paragraph 0055; intended signatory is sent the document); upon notification of the affixing of the electronic signature to the electronic document, transmit, along the second electronic pathway, the electronically signed electronic document to the second entity (Saxena, Figure 1 and page 9, paragraph 0055; intended signatory electronically sign document and the document is sent to designated parties); when the authorized signatory is determined to be unavailable, accessing the list of the plurality of authorized signatories to determine, according to the predetermined 19protocol, the availability of a second authorized signatory (Saxena, page 9, paragraph 0053 and page 10, paragraphs 0060-0061; delegate is set to sign the document); when the second authorized signatory is determined to be available, select the second authorized signatory from among the electronic list of plurality of authorized signatories (Saxena, page 10, paragraphs 0060-0061; delegate is set to sign the document); transmit the electronic document to the second authorized signatory for affixing the electronic signature to the electronic document (Saxena, pages 10-11, paragraph 0061; delegate is sent instructions to sign document); and upon notification of the affixing of the electronic signature to the electronic document by the second authorized signatory, transmit, along the second electronic pathway, the electronically signed electronic document to the second entity (Saxena, page 11, paragraph 0063 and page 9, paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Follis with the teachings of Saxena to include automatic delegation of signatory authority when an intended signatory is unavailable to provide the advantage of efficiently improving delays in electronic signature workflows (Saxena, page 1, paragraphs 0008-0009).
claim 2, Follis in view of Saxena teaches the system wherein the electronic document comprises an electronic signature applied by a signatory to a location on each of the documents that corresponds to the added authorized signatory field tab, and the system is further configured to add an authorized signatory field tab to the electronic document (Follis, Figure 2 and column 11, lines 14-65; signature blocks). 
Regarding claim 3, Follis in view of Saxena teaches the system wherein the system is further configured to add the authorized signatory field tab at a location that corresponds to a pre-determined location (Follis, Figure 2 and column 11, lines 63-65).
Regarding claim 4, Follis in view of Saxena teaches the system wherein the protocol comprises a ranking of authorized signatories defined by one or more predetermined metrics (Saxena, column 6, lines 30-44; organization structure). 
Regarding claim 5, Follis in view of Saxena teaches the system wherein the one of the predetermined metrics comprises the level of entitlement of the authorized signatory (Follis, column 6, lines 30-44, column 10, lines 50-62 and column 11, lines 20-46; rules for specific signatory). 
Regarding claim 6, Follis in view of Saxena teaches the system wherein, when the protocol determines that a selected signatory is not entitled to affix the electronic signature, the protocol selects a second signatory for electronic signature (Follis, column 13, lines 28-column 14, line7; determine second signatory when signatory lacks authority).
Regarding independent claim 7, Follis teaches a method for using an electronic communication system to receive and route an incomplete request for electronic signature on an electronic document by an authorized signatory, the request being independent of an Follis, Abstract Figure 1 & 2 and column 7, lines 55-60, column 11, lines 14-28 & column 12, lines 5-36) the method comprising: receive the electronic document along a first electronic pathway (Follis, column 8, lines 11-35 and column 13, lines 15-26; receive electronic document from sender via any suitable communication 107); selecting the authorized signatory, from among a plurality of authorized signatories, for transmission thereto of the electronic document for electronic signature by the selected authorized signatory, said communication system comprising the first electronic pathway and a second electronic pathway, the transmission occurring along a first transmission pathway in said communication system, said communication system for communicating between a first entity and the second entity (Follis, Abstract Figure 1 & 2 and column 11, lines 14-28, column 12, lines 5-36 and column 14, lines 4-20; identify one or more authorized signatories); accessing the electronic list of the plurality of authorized signatories (Follis, column 8, line 57- column 9, line 7, column 13, lines 30-35 and column 19, lines 37-45; obtain organization data to identify multiple authorized signatories); a predetermined protocol (Follis, column 8, lines 57-column 9, line 6; organization data); selecting the authorized signatory (Follis, column 13, lines 30-35, column 14, lines 4-21, column 19, lines 37-45 and column 21, lines 7-16; identify authorized signatory); transmitting the electronic document to the authorized signatory for affixing the electronic signature to the electronic document (Follis, column 12, lines 5-36; notify signatory the electronic document is available for signature). 
Follis does not explicitly teach determining that the electronic document is independent of the identified signatory; at least some of said plurality being unknown to a generator of said request; determining the availability of the authorized signatory from among electronic list of 
Saxena teaches determining that the electronic document is independent of the identified signatory (Saxena, page 4, paragraph 0022; unknown to the document originator the intended signatory is unavailable and delegate is set to sign document on behalf of the intended signatory); at least some of said plurality being unknown to a generator of said request (Saxena, page 4, paragraph 0022; unknown to the document originator the intended signatory is unavailable and delegate is set to sign document on behalf of the intended signatory); determining the availability of the authorized signatory from among list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol (Saxena, page 9, paragraphs 0053-0055 and page 10, paragraph 00057-0059; intended user available or unavailable; delegation rule); when the authorized signatory is determined to be available, selecting the authorized signatory (Saxena, page 9, paragraph 0055; intended signatory is sent the document); upon notification of the affixing of the electronic signature to the electronic document, transmit, along the second electronic pathway, the electronically signed electronic document to the second entity (Saxena, Figure 1 and page 9, paragraph 0055; intended signatory electronically sign document and the document is sent to designated parties).
Saxena, page 1, paragraphs 0008-0009).
Regarding claim 8, Follis in view of Saxena teaches the method wherein the electronic document comprises an electronic signature applied by a signatory to a location on each of the documents that corresponds to the added authorized signatory field tab, and the system is further configured to add an authorized signatory field tab to the electronic document (Follis, Figure 2 and column 11, lines 14-65; signature blocks). 
Regarding claim 9, Follis in view of Saxena teaches the method wherein the system is further configured to add the authorized signatory field tab at a location that corresponds to a pre-determined location (Follis, Figure 2 and column 11, lines 63-65).
Regarding claim 10, Follis in view of Saxena teaches the method wherein the protocol comprises a ranking of authorized signatories defined by one or more predetermined metrics (Follis, column 6, lines 30-44; organization structure). 
Regarding claim 11, Follis in view of Saxena teaches the method wherein the one of the predetermined metrics comprises the level of entitlement (Follis, column 6, lines 30-44, column 10, lines 50-62 and column 11, lines 20-46; rules for specific signatory). 
Regarding claim 12, Follis in view of Saxena teaches the method wherein the protocol comprises a ranking of authorized signatories defined by two or more predetermined metrics (Follis, column 6, lines 30-44; organization structure). 
claim 13, Follis in view of Saxena teaches the method wherein, when the protocol determines that a selected signatory is not entitled to affix the electronic signature, the protocol selects a second signatory for electronic signature (Follis, column 13, lines 28-column 14, line7; determine second signatory when signatory lacks authority).
Regarding independent claim 14, Follis teaches a transmission logic for selecting an authorized signatory, from among a plurality of authorized signatories, as a recipient for transmission of an electronic document for electronic signature by the selected authorized signatory,, the transmission logic forming a part of an electronic communications platform, said electronic communications platform for communicating between a first entity and a second entity, the communications platform comprising a first electronic communications pathway and a second electronic communications pathway (Follis, Abstract Figure 1 & 2 and column 11, lines 14-28 & column 12, lines 5-36 and column 14, lines 4-20; identify one or more authorized signatories), said transmission logic configured to: generate an electronic document together with a request for an electronic signature by the authorized signatory, said electronic document being devoid of an electronic signature field (Follis, column 8, lines 11-29 and column 13, lines 15-26; electronic document requiring signature); flag the electronic document as requiring addition of an electronic signature field and an electronic signature by the authorized signatory thereby converting the electronic document into a flagged electronic document (Follis, column 8, lines 11-29, column 11, lines 14-50 and column 13, lines 15-26; electronic document requiring signature); prepare the flagged electronic document for transmission by adding the electronic signature field to the electronic document, along the first electronic communications pathway, to an authorized signatory at the second entity (Follis, column 11, lines 14-column 12, line 7; add signature blocks; receive electronic document from sender via any suitable communication 107); access the electronic list of the plurality of authorized signatories, said plurality of authorized signatories being associated with the second entity (Follis, column 8, line 57- column 9, line 7, column 13, lines 30-35 and column 19, lines 37-45; obtain organization data to identify multiple authorized signatories); select the authorized signatory from among the electronic list of the plurality of authorized signatories, said selecting being affected according to a predetermined protocol (Follis, column 8, lines 57-column 9, line 6, column 13, lines 30-35, column 14, lines 4-21, column 19, lines 37-45 and column 21, lines 7-16; identify authorized signatory; organization data); transmit, along the first electronic communication pathway, the flagged and prepared electronic document to the authorized signatory for affixing the electronic signature to the electronic document (Follis, column 12, lines 5-36; notify signatory the electronic document is available for signature). 
Follis does not explicitly teach determine the availability of the selected authorized signatory; when the selected authorized signatory is determined to be available, confirm a selection of the authorized signatory from among the electronic list of plurality of authorized signatories; upon notification of the affixing of the electronic signature to the electronic document, transmit, along the second electronic pathway, the electronically signed electronic document to the second entity.
Saxena teaches determine the availability of the authorized signatory from among list of the plurality of authorized signatories, said determining being effected according to a predetermined protocol (Saxena, page 9, paragraphs 0053-0055 and page 10, paragraph 00057-0059; intended user available or unavailable; delegation rule); when the selected Saxena, page 9, paragraph 0055; intended signatory is sent the document); upon notification of the affixing of the electronic signature to the electronic document, transmit, along the second electronic pathway, the electronically signed electronic document to the second entity (Saxena, Figure 1 and page 9, paragraph 0055; intended signatory electronically sign document and the document is sent to designated parties).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Follis with the teachings of Saxena to include automatic delegation of signatory authority when an intended signatory is unavailable to provide the advantage of efficiently improving delays in electronic signature workflows (Saxena, page 1, paragraphs 0008-0009).
Regarding claim 15, Follis in view of Saxena teaches the logic wherein the electronic document comprises an electronic signature applied by a signatory to a location on each of the documents that corresponds to the added authorized signatory field tab, and the system is further configured to add an authorized signatory field tab to the electronic document (Follis, Figure 2 and column 11, lines 14-65; signature blocks). 
Regarding claim 16, Follis in view of Saxena teaches the logic wherein the system is further configured to add the authorized signatory field tab at a location that corresponds to a pre-determined location (Follis, Figure 2 and column 11, lines 63-65).
claim 17, Follis in view of Saxena teaches the logic wherein the protocol comprises a ranking of authorized signatories defined by one or more predetermined metrics (Follis, column 6, lines 30-44; organization structure). 
Regarding claim 18, Follis in view of Saxena teaches the logic wherein the one of the predetermined metrics comprises the level of entitlement (Saxena, column 6, lines 30-44, column 10, lines 50-62 and column 11, lines 20-46; rules for specific signatory). 
Regarding claim 19, Follis in view of Saxena teaches the logic wherein the protocol comprises a ranking of authorized signatories defined by two or more predetermined metrics (Follis, column 6, lines 30-44; organization structure). 
Regarding claim 20, Follis in view of Saxena teaches the logic wherein the two or more of the predetermined metrics comprises the level of entitlement (Follis, column 6, lines 30-44, column 10, lines 50-62 and column 11, lines 20-46; rules for specific signatory). 
Regarding claim 21, Follis in view of Saxena teaches the logic wherein, when the protocol determines that a selected signatory is not entitled to affix the electronic signature, the protocol selects a second signatory for electronic signature (Follis, column 13, lines 28-column 14, line7; determine second signatory when signatory lacks authority).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437